DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/21, and 04/01/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-15, are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al(US 20200204557 A1) in view of Zhao et al(US 20210383377 A1)

With regards to claim 1, Singh discloses, A system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (FIG 1 and associated text;): 
receiving a search request having a first hash associated with a plurality of search attributes from a hashing operation associated with hashed identity verification records of a catalog stored by the system ([0081] At block 516, the blockchain network receives a user profile query from an identity consumer 124. The user profile query in most embodiments requests certain specified attributes within the user profile. In one embodiment, the user profile query requests all attributes within the user profile. [0006] The smart contract or chaincode, in response to the blockchain transaction to query the one or more attributes, is configured to retrieve attribute hashes and metadata corresponding to the query, reconstruct the user profile from the metadata, respond to the query by providing attribute data to the identity consumer, and create and store hashes of the attribute data and metadata to the shared ledger [0080]), wherein the hashed identity verification records are received through a plurality of identity verification entities (FIG 1 128 and associated text; ), and wherein the search request is associated with an identity verification of an entity ([0006] responding to the query by providing attribute data to the identity consumer, ); 
searching the hashed identity verification records using the first hash ([0007]; receiving a user profile query from an identity consumer, creating blockchain transactions to retrieve attribute hashes and metadata corresponding to the query); 
wherein the hashed record comprises first metadata corresponding to an unhashed record of the hashed record ([0005]; The smart contract or chaincode, in response to the blockchain transaction to query the one or more attributes, is configured to retrieve attribute hashes and metadata corresponding to the query, reconstruct the user profile from the metadata, respond to the query by providing attribute data to the identity consumer, and create and store hashes of the attribute data and metadata to the shared ledger.[0080-82] The metadata includes locations of raw attributes 140 stored in external stores. For personal attributes contributed by a user, the corresponding raw attributes may be stored in a cloud-based storage repository such as Dropbox or Onedrive. ), and wherein the unhashed record is separately stored from the system by one of the plurality of identity verification entities (FIG 1 140 and associated text; [0050] An attribute custodian 104 (e.g. a bank) may add additional attributes to a user's profile using chaincode 108 invoke calls, where the logical profile 112 will only contain metadata, while the attribute is stored in a custodian-managed external store 136.); and 
providing a search result to the search request, wherein the search result comprises at least the identifier and the first metadata (FIG 5 524 and associated text; ).
Singh does not exclusively but Zhou teaches, determining, based on the searching, an identifier of a hashed record in the hashed identity verification records ([0122] FIG. 7 illustrates an example method for creating multiple avatars associated with a master avatar. A user may have a real identity that is verified by a verifying entity 701, such as a bank, or other authoritative entity, as described elsewhere herein, which is used to create a master avatar 703, as described with respect to FIG. 6. The master avatar 703 may be assigned a unique master ID (or security number) which is established on the blockchain. The master avatar 703 may comprise a set of ID data attributes that are stored (e.g., in hashed form) in a database (which may comprise one more databases), associated with the master ID, and external to the blockchain. The ID data attributes may comprise data attributes that are verified by a certificate authority, such as the verifying entity 701 or other entities. The data attributes stored in the database may be hashed, as described elsewhere herein.), 
Zhao also teaches, receiving a search request having a first hash associated with a plurality of search attributes from a hashing operation associated with hashed identity verification records of a catalog stored by the system ([0019] In another aspect, provided is a method for facilitating identity verification using a decentralized network, comprising: (a) receiving from a searching user, at a server, input identity data of a user, wherein the user is associated with a master avatar identifier on a blockchain network; (b) hashing the input identity data to generate hashed identity data; (c) using the hashed identity data to search a first set of one or more databases for data that relates to the hashed identity data, wherein the first set of one or more databases is external to the blockchain network) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Singh system/method with teaching of Zhao in order to facilitating identity verification using decentralized networks(Zhao Abstract)

With regards to claim 2, Singh in view of Zhao teaches, wherein the search request comprises at least one second hash based on varying the plurality of search attributes in the search request prior to hashing the varied plurality of search attributes, and wherein the searching the hashed identity verification records further uses the at least one second hash (Zhao [0131] In some embodiments, prior to storing the hashed ID data on the external database 1919, the verifying entity 1901 may perform a cross-reference search with data attributes of the ID data (e.g., name, permanent address, etc.) against existing data attributes in the external database 1919 to confirm that the user is unique to the system.). Motivation would be same as stated in claim 1.

With regards to claim 4, Singh further discloses, wherein the plurality of search attributes comprise identity parameters for the identity verification of the entity ([0045] Attributes may include any information including, but not limited to a name, an address, a social security number, a country, an account number, or a document relating to a user profile.), and wherein the plurality of search attributes further comprise match making directives for the search request ([0081] At block 516, the blockchain network receives a user profile query from an identity consumer 124. The user profile query in most embodiments requests certain specified attributes within the user profile. In one embodiment, the user profile query requests all attributes within the user profile.).

With regards to claim 5, Singh further discloses, wherein prior to the receiving the search request (FIG 5 516 and associated text;), the operations further comprise: receiving the hashed identity verification records from the plurality of identity verification entities (FIG 5 512 and associated text;); and generating the catalog based on the hashed identity verification records ([0088] At block 562, consolidation operations generally require additional data from other data sources before generating a record for storing the consolidated view. Configuration data within the meta directory server may be examined to determine whether additional data is required. In general, the required data is determined by examining configuration data specifying the rules of the consolidation operation and the synchronization operation. The process is continued until all the necessary data is collected from the appropriate data sources).

With regards to claim 10, Shingh further discloses, wherein the first metadata comprises at least one of an attribute identifier for an attribute of the unhashed record, a social connection to another entity, a relationship with another entity, a related user, scraped online data, a last updated date, a source of the unhashed record ([0082] At block 520, a smart contract or chaincode of the blockchain network creates one or more blockchain transactions to retrieve metadata for the user profile query. The metadata includes locations of raw attributes 140 stored in external stores. For personal attributes contributed by a user, the corresponding raw attributes may be stored in a cloud-based storage repository such as Dropbox or Onedrive.), or a trust rating of the unhashed record.

With regards to claim 11, Singh discloses, A method comprising: 
receiving, by a service provider from an identity verification service provider ([0052] Blockchain network 100 also includes one or more identity consumers 124, which make use of user profiles for various reasons—including but not limited to ecommerce transactions, security-related transactions, customer interaction, and so forth. In some embodiments, an identity consumer 124 may also be an attribute custodian 104, such as a bank that provides an account number as attribute data 144 to a user profile and also provides credit or lending services to the user.), hashed identity data having metadata associated with an underlying identity record for the hashed identity data (FIG 2 228; FIG 5 512 and associated text; ), wherein the underlying identity record is stored separate from the service provider by the identity verification service provider (FIG 1 136, raw attribute data store 140 is separate than identity validators 128); 
aggregating, by the service provider, the hashed identity data with additional hashed identity data having compatible metadata with the metadata in a catalog ([0086] At block 554, a meta directory server receives a change from a data source (e.g., a database server), for example, by executing a built-in task (or a portion thereof). The built-in task may poll the database server to determine the presence of the change, and retrieve the corresponding data (e.g., a row in the case of a relational database). Alternatively, a message packet indicating the change may be received automatically without polling for the change. It is assumed that the meta directory server is to consolidate data bases in database servers to generate a consolidated view.), wherein the additional hashed identity data is received by the service provider through additional identity verification service providers (0088] At block 562, consolidation operations generally require additional data from other data sources before generating a record for storing the consolidated view. Configuration data within the meta directory server may be examined to determine whether additional data is required. In general, the required data is determined by examining configuration data specifying the rules of the consolidation operation and the synchronization operation. The process is continued until all the necessary data is collected from the appropriate data sources [0050] An attribute custodian 104 (e.g. a bank) may add additional attributes to a user's profile using chaincode 108 invoke calls, where the logical profile 112 will only contain metadata, while the attribute is stored in a custodian-managed external store 136.);
 receiving, a search query for the catalog and comprising at least one hashed search term (FIG 5 516 and associated text; [0088] At block 562, consolidation operations generally require additional data from other data sources before generating a record for storing the consolidated view.); and 
identifying at least one result from the catalog based on the at least one hashed search term, the hashed identity data, and the additional hashed identity data (FIG 5 524 and associated text; ).

Singh does not but Zhao teaches, receiving, via a search interface of the service provider, a search query at least one hashed search term ([0019] In another aspect, provided is a method for facilitating identity verification using a decentralized network, comprising: (a) receiving from a searching user, at a server, input identity data of a user, wherein the user is associated with a master avatar identifier on a blockchain network; (b) hashing the input identity data to generate hashed identity data; (c) using the hashed identity data to search a first set of one or more databases for data that relates to the hashed identity data [0020] In some embodiments, the method further comprises outputting one or more of the personal information of the user or the transaction history of the user on the blockchain network on an interface displayed to the searching user.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Singh system/method with teaching of Zhao in order to facilitating identity verification using decentralized networks(Zhao Abstract)

With regards to claim 12, Singh further discloses, wherein prior to the receiving the hashed identity data, the method further comprises: providing a software development kit (SDK) to the identity verification service provider ([0063]; (The client 260 may include an application leveraging a supported software development kit (SDK), such as NODE, JAVA, PYTHON, and the like, which utilizes an available API to generate a transaction proposal. The proposal is a request to invoke a chaincode function so that data can be read and/or written to the ledger (i.e., write new key value pairs for the assets) [0047]; [0056] e blockchain configuration may include one or more applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information [0058]), wherein the SDK comprises a hashing technique for the hashed identity data on a platform for the identity verification service provider (([0061] In FIG. 2A, a blockchain platform 212 may receive attribute data 226 for either a new attribute or a modified attribute from an attribute owner. One function may be to request an attribute hash and metadata 228, including a location of an external store 136, which may be provided to one or more of the nodes 204-210.  Note : Attribute data converted  to attribute hash and location).

With regards to claim 13, Singh further discloses, wherein the search query comprises a plurality of hashed search term combinations based on different iterations of search terms in the search query, and wherein the identifying the at least one result is based on the plurality of hashed search term combinations ([0005]; The identity consumer is configured to create a blockchain transaction to query one or more attributes of the user profile and receive the one or more attributes of the user profile. The smart contract or chaincode, in response to the blockchain transaction to query the one or more attributes, is configured to retrieve attribute hashes and metadata corresponding to the query, reconstruct the user profile from the metadata, respond to the query by providing attribute data to the identity consumer, and create and store hashes of the attribute data and metadata to the shared ledger.).

With regards to claim 14, Singh further discloses, providing the at least one result via the search interface based on the search query, wherein the at least one result comprises result metadata and at least one link to at least one plain text record associated with the least one result with at least one of identity verification service provider or the additional identity verification service providers ([0006]; receiving a user profile query from an identity consumer, creating blockchain transactions to retrieve attribute hashes and metadata corresponding to the query, reconstructing the user profile from the metadata, responding to the query by providing attribute data to the identity consumer, ).

With regards to claim 15, Singh further discloses wherein prior to providing the at least one result via the search interface, the method further comprises: determining a customer consent required to release the at least one result or the at least one plain text record, wherein the providing is based on the customer consent ([0006] [0055]; The chaincode 108 also implements (specifies and enforces) access control and consent requirements of the data owner (attribute custodian 104).).

Claim(s) 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al(US 20200204557 A1) in view of Kuperman et al(US 20180278624 A1)

With regards to claim 17, Singh discloses, A method comprising: 
executing, by an identity verification system (FIG 1 128 and associated text; ), an application comprising a software development kit (SDK) for a service provider [0063]; (The client 260 may include an application leveraging a supported software development kit (SDK), such as NODE, JAVA, PYTHON, and the like, which utilizes an available API to generate a transaction proposal. The proposal is a request to invoke a chaincode function so that data can be read and/or written to the ledger (i.e., write new key value pairs for the assets) [0047]; [0056] e blockchain configuration may include one or more applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information [0058],[0068]  ), 
receiving an indication of an identity record for hashing from a plurality of records of the identity verification system ([0079] At block 508, attribute owners provide attribute data for a user profile. A blockchain network may support any number of user profiles, and each user profile has a corresponding logical profile 112.; FIG 4 415 and 416 and associated text; );
hashing, via the application, the identity record using the hashing operation ([080] At block 512, attribute custodians create blockchain transactions to store attribute hashes and metadata to a shared ledger of the blockchain network.); 
determining metadata for the identity record ([080] At block 512, attribute custodians create blockchain transactions to store attribute hashes and metadata to a shared ledger of the blockchain network. [0083] At block 524, the smart contract or chaincode reconstructs the user profile from the metadata. Hashes are not used to reconstruct user profiles; instead they are used to validate the attribute values. Other metadata fields, like location, are used to retrieve data to construct the user profiles.), wherein the metadata comprises at least one identifier for identity data within the identity record ([0061] The chaincode may write to the blockchain data associated with the cryptographic details. In FIG. 2A, a blockchain platform 212 may receive attribute data 226 for either a new attribute or a modified attribute from an attribute owner. One function may be to request an attribute hash and metadata 228, including a location of an external store 136, which may be provided to one or more of the nodes 204-210.[0082] The metadata includes locations of raw attributes 140 stored in external stores. For personal attributes contributed by a user, the corresponding raw attributes may be stored in a cloud-based storage repository such as Dropbox or Onedrive. Note: Metadata comprise location identifier of raw attribute); and 
uploading the hashed identity record with the metadata to the service provider without revealing the identity record to the service provider (FIG 508 512 and associated text; [0082] The metadata includes locations of raw attributes 140 stored in external stores. For personal attributes contributed by a user, the corresponding raw attributes may be stored in a cloud-based storage repository such as Dropbox or Onedrive.).
Singh does not but Kuperman teaches, wherein the SDK provides a hashing operation for data of the identity verification system ([0048]; A match of the hash generated by the SDK 225 and the hash generated by the token verifier 217 ensures that the hash generated by the SDK was generated in a same (i.e., authorized) manner, such as with the same inputs, and optionally, a same truncation scheme, and encrypted with the correct key.); It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Singh system/method with teaching of Kuperman in order to providing protection to application programming interfaces (APIs) of a host, and more specifically, to authenticating developer authorized client applications access to the API of the host (Kuperman [0002])

With regards to claim 19, Singh further discloses, updating the identity record by the identity verification system ([0083] At block 524, the smart contract or chaincode reconstructs the user profile from the metadata. Hashes are not used to reconstruct user profiles; instead they are used to validate the attribute values. Other metadata fields, like location, are used to retrieve data to construct the user profiles.); hashing the updated identity record updating the metadata for the updated identity record; and updating the hashed identity record and the metadata on the service provider based on the hashing the updated identity record and the updating the metadata (FIG 5 508, 512, 524 and associated ted text);.

With regards to claim 20, Singh further discloses, wherein the data comprises at least one of know-your- customer (KYC) identity records or personally identifiable information (PII) records for at least one of individuals ([0045] Attributes may include any information including, but not limited to a name, an address, a social security number, a country, an account number, or a document relating to a user profile.)or businesses.

Allowable Subject Matter
Claim 3, 6-9, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498